                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

HENRY LUI, II                                        )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   ) Case No. 3:18-cv-01218
                                                     ) Judge William L. Campbell, Jr.
                                                     ) Magistrate Judge Alistair Newbern
                                                     )
ETTAIN GROUP, COMMUNITY HEALTH                       )
SYSTEMS, INC. and CHSPSC, LLC d/b/a                  )
COMMUNITY HEALTH SYSTEMS                             )
                                                     )
       Defendants.                                   )

      ANSWER OF DEFENDANT CHSPSC, LLC TO PLAINTIFF’S COMPLAINT

       Defendant CHSPSC, LLC (“CHSPSC”), for its Answer to Plaintiff’s Collective Action

Complaint (“Complaint”), states as follows:

                                       FIRST DEFENSE

       Plaintiff’s Complaint fails to state a claim upon which relief can be granted against

CHSPSC pursuant to Fed. R. Civ. P. 12(b)(6).

                                      SECOND DEFENSE

       Plaintiff’s claims against CHSPSC and the claims of those who are allegedly similarly

situated are barred as to CHSPSC because CHSPSC does not employ Plaintiff or those alleged to

be similarly situated.

                                       THIRD DEFENSE

       Plaintiff’s claims and the claims of those who are alleged to be similarly situated are barred

to the extent the work performed falls within exemptions, exclusions, exceptions, or credit under

the FLSA, or is otherwise not compensable.




     Case 3:18-cv-01218 Document 18 Filed 01/03/19 Page 1 of 13 PageID #: 57
                                       FOURTH DEFENSE

       CHSPSC is not a joint, common or integrated employer with Defendant Ettain Group

(“Ettain Group”) or Defendant Community Health Systems, Inc. (“CHSI”) for any purposes,

including without limitation, with regard to Plaintiff or those alleged to be similarly situated.

                                        FIFTH DEFENSE

       Plaintiff’s claims and the claims of those who are alleged to be similarly situated are barred,

in whole or in part, by the applicable statute of limitations, 29 U.S.C. § 255(a).

                                      SIXTH DEFENSE
                               (Answer to Numbered Paragraphs)

       1.      CHSPSC admits that Plaintiff’s Complaint purports to state a collective action

under the FLSA on behalf of Plaintiff and others alleged to be similarly situated. CHSPSC denies

that such an action is properly brought, denies that CHSPSC is an appropriate party to this action

and denies any wrongdoing.

       2.      CHSPSC denies the allegations contained in paragraph 2 of Plaintiff’s Complaint.

CHSPSC also denies that CHSPSC is properly referenced collectively with CHSI as “CHS.”

CHSPSC is an entity separate and distinct from CHSI.

       3.      CHSPSC admits that Plaintiff’s Complaint purports to seek relief on behalf of

Plaintiff and those individuals alleged to be similarly situated pursuant to the FLSA. CHSPSC

denies that such an action is properly brought, denies that CHSPSC is an appropriate party to this

action and denies any wrongdoing.

       4.      CHSPSC admits that Plaintiff’s Complaint purports to seek relief on behalf of

Plaintiff and those individuals alleged to be similarly situated pursuant to the FLSA. CHSPSC

denies that such an action is properly brought, denies that CHSPSC is an appropriate party to this

action and denies any wrongdoing.

                                                  2

    Case 3:18-cv-01218 Document 18 Filed 01/03/19 Page 2 of 13 PageID #: 58
        5.     CHSPSC restates and realleges its responses to paragraphs 1-4 of Plaintiff’s

Complaint.

        6.     CHSPSC admits that Plaintiff Lui’s consent form is attached as Exhibit A. To the

extent the allegations contained in paragraph 6 of Plaintiff’s Complaint are directed to CHSI,

CHSPSC denies the allegations. CHSPSC admits that Plaintiff worked as a third-party contingent

laborer (“Contractor”) to perform project coordination for computer software installation at

hospitals and other medical facilities affiliated with CHSPSC. CHSPSC is without knowledge or

information sufficient to form a belief as to the allegations directed to Ettain Group and, therefore,

denies the same. CHSPSC denies the remaining allegations contained in paragraph 6, not

specifically admitted herein and that are in any way inconsistent with the foregoing response.

        7.     Upon information and belief, CHSPSC admits that Ettain Group is a North Carolina

corporation. CHSPSC is without knowledge or information sufficient to form a belief as to the

remaining allegations contained in paragraph 7 of Plaintiff’s Complaint and, therefore, denies the

same.

        8.     To the extent the allegations contained in paragraph 8 of Plaintiff’s Complaint are

directed to CHSI, CHSPSC denies the allegations. CHSPSC admits that Ettain Group indirectly

provides CHSPSC with individuals to perform IT-related contract work at hospitals and other

medical facilities affiliated with CHSPSC. CHSPSC does not employ those individuals, including

Plaintiff. CHSPSC is without knowledge or information sufficient to form a belief as to the truth

of the remaining allegations contained in paragraph 8, not specifically admitted herein and,

therefore, denies the same. CHSPSC denies all allegations that are in any way inconsistent with

the foregoing response.




                                                  3

    Case 3:18-cv-01218 Document 18 Filed 01/03/19 Page 3 of 13 PageID #: 59
       9.      CHSPSC admits that Community Health Systems, Inc. is a Delaware corporation

with its principal place of business located at 4000 Meridian Boulevard, Franklin, Tennessee.

CHSPSC denies that “Community Health Systems” is a legal entity. CHSPSC denies the

remaining allegations contained in paragraph 9 of Plaintiff’s Complaint, not specifically admitted

herein and that are in any way inconsistent with the foregoing responses.

       10.     CHSPSC admits that the registered agent for service for Community Health

Systems, Inc. is Justin Pitt, 4000 Meridian Boulevard, Franklin, Tennessee 37067. CHSPSC

denies that “CHS” is a legal entity. To the extent the remaining allegations contained in paragraph

10 of Plaintiff’s Complaint are directed to CHSI, CHSPSC denies those allegations. CHSPSC

admits that Ettain Group indirectly provides CHSPSC with individuals to perform IT-related

contract work at hospitals and other medical facilities affiliated with CHSPSC. CHSPSC does not

employ those individuals, including Plaintiff. CHSPSC denies all remaining allegations contained

in paragraph 10 of Plaintiff’s Complaint, not specifically admitted herein and that are in any way

inconsistent with the foregoing responses.

       11.     CHSPSC admits that CHSPSC is a Delaware limited liability company with its

principal place of business located at 4000 Meridian Boulevard, Franklin, Tennessee. CHSPSC is

an entity separate and distinct from CHSI. CHSPSC denies the remaining allegations contained

in paragraph 11 of Plaintiff’s Complaint, not specifically admitted herein and that are in any way

inconsistent with the foregoing responses.

       12.     CHSPSC admits that CHSPSC’s registered agent for service is Justin Pitt, 4000

Meridian Boulevard, Franklin, Tennessee. CHSPSC denies the remaining allegations contained

in paragraph 12 of Plaintiff’s Complaint, not specifically admitted herein and that are in any way

inconsistent with the foregoing responses.



                                                4

    Case 3:18-cv-01218 Document 18 Filed 01/03/19 Page 4 of 13 PageID #: 60
       13.     CHSPSC denies that collectively referencing CHSI and CHSPSC in this context as

“CHS” is accurate or appropriate. CHSI and CHSPSC are separate and distinct entities.

       14.     CHSPSC denies the allegations contained in paragraph 14 of Plaintiff’s Complaint.

       [9.]    In response to mis-numbered paragraph 9 in Plaintiff’s Complaint, CHSPSC

restates and realleges its responses to paragraphs 1-14 of Plaintiff’s Complaint.

       [10.]   In response to mis-numbered paragraph 10 in Plaintiff’s Complaint, CHSPSC

admits the Court has subject matter jurisdiction over this FLSA matter; however, CHSPSC denies

that this action is properly brought, denies that CHSPSC is an appropriate party to this action and

denies any wrongdoing.

       [11.]   In response to mis-numbered paragraph 11 in Plaintiff’s Complaint, CHSPSC

admits that venue is appropriate in the Middle District of Tennessee, but denies that this action is

properly brought, denies that CHSPSC is an appropriate party to this action and denies any

wrongdoing.

       [12.]   In response to mis-numbered paragraph 12 in Plaintiff’s Complaint, CHSPSC

admits that Plaintiff purports to bring this action on behalf himself and as a collective action under

the FLSA. CHSPSC denies that such an action is properly brought, denies that CHSPSC is an

appropriate party to this action and denies any wrongdoing.

       [14.]   In response to mis-numbered paragraph 14 in Plaintiff’s Complaint, CHSPSC

restates and realleges its responses to paragraphs 1-14 and mis-numbered paragraphs 9-12 and

mis-numbered paragraph 14.

       15.      CHSPSC admits that Plaintiff purports to bring this collective action pursuant to

the FLSA. CHSPSC denies that this action is properly brought, denies that CHSPSC is an

appropriate party to this action and denies any wrongdoing. CHSPSC specifically denies that it



                                                  5

    Case 3:18-cv-01218 Document 18 Filed 01/03/19 Page 5 of 13 PageID #: 61
employs any individual that is referenced in the alleged “Covered Position” definition contained

in paragraph 15 of Plaintiff’s Complaint. CHSPSC also denies that it engaged in any of the alleged

wrongful conduct in this action. CHSPSC denies all remaining allegations contained in paragraph

15, not specifically admitted herein and that are in any way inconsistent with the foregoing

responses.

       16.     CHSPSC denies the allegations contained in paragraph 16 of Plaintiff’s Complaint.

       17.     CHSPSC denies the allegations contained in paragraph 17 of Plaintiff’s Complaint.

       18.     CHSPSC denies the allegations contained in paragraph 18 of Plaintiff’s Complaint.

       19.     CHSPSC denies the allegations contained in paragraph 19 of Plaintiff’s Complaint.

       20.     CHSPSC denies the allegations contained in paragraph 20 of Plaintiff’s Complaint.

       21.     CHSPSC denies the allegations contained in paragraph 21 of Plaintiff’s Complaint.

       22.     CHSPSC denies the allegations and requested relief in paragraph 22 of Plaintiff’s

Complaint.

       23.     CHSPSC denies the allegations contained in paragraph 23 of Plaintiff’s Complaint.

       24.     CHSPSC restates and realleges its responses to paragraphs 1-14, mis-numbered

paragraphs 9-12, mis-numbered paragraph 14 and paragraphs 15-23 of Plaintiff’s Complaint.

       25.     CHSPSC denies the allegations contained in paragraph 25 of Plaintiff’s Complaint.

       26.     To the extent the allegations contained in paragraph 26 of Plaintiff’s Complaint are

directed to CHSI and CHSPSC, CHSPSC denies the allegations. CHSPSC is without knowledge

or information sufficient to form a belief as to the truth of the allegations as to the remaining

defendant and, therefore, denies the same.

       27.     CHSPSC denies the allegations contained in paragraph 27 of Plaintiff’s Complaint.

       28.     CHSPSC denies the allegations contained in paragraph 28 of Plaintiff’s Complaint.



                                                6

    Case 3:18-cv-01218 Document 18 Filed 01/03/19 Page 6 of 13 PageID #: 62
       29.     To the extent the allegations contained in paragraph 29 of Plaintiff’s Complaint are

directed to CHSI and CHSPSC, CHSPSC denies the allegations. CHSPSC is without knowledge

or information sufficient to form a belief as to the truth of the allegations as to the remaining

defendant and, therefore, denies the same.

       30.     To the extent the allegations contained in paragraph 30 of Plaintiff’s Complaint are

directed to CHSI and CHSPSC, CHSPSC denies the allegations. CHSPSC is without knowledge

or information sufficient to form a belief as to the truth of the allegations as to the remaining

defendant and, therefore, denies the same.

       31.     CHSPSC denies that Plaintiff or any member of the proposed collective class

received a W-2 form from CHSI. CHSPSC denies that Plaintiff or any person included in the

alleged “Covered Position” definition contained in paragraph 15 of Plaintiff’s Complaint received

a W-2 form from CHSPSC. To the extent the allegations in paragraph 30 of Plaintiff’s Complaint

are directed at Ettain Group, CHSPSC is without knowledge or information sufficient to form a

belief as to the truth of the allegations and, therefore, denies the same. CHSPSC denies any

statement not specifically admitted herein and that is in any way inconsistent with the foregoing

response.

       32.     CHSPSC denies the allegations contained in paragraph 32 of Plaintiff’s Complaint.

       33.     CHSPSC denies the allegations contained in paragraph 33 of Plaintiff’s Complaint.

       34.     To the extent the allegations contained in paragraph 34 of Plaintiff’s Complaint are

directed to CHSI, CHSPSC denies the allegations. CHSPSC admits that Plaintiff was required to

travel while working as a Contractor. CHSPSC admits that Contractors were paid for travel

consistent with the FLSA. CHSPSC is without knowledge or information sufficient to form a belief

as to the truth of the allegations as to the remaining allegations, not specifically admitted herein



                                                 7

    Case 3:18-cv-01218 Document 18 Filed 01/03/19 Page 7 of 13 PageID #: 63
and, therefore, denies the same. CHSPSC denies any allegation that is inconsistent with the

foregoing response.

       35.     To the extent the allegations contained in paragraph 35 of Plaintiff’s Complaint are

directed to CHSI, CHSPSC denies the allegations. CHSPSC is without knowledge or information

sufficient to form a belief as to the truth of the allegations as to the remaining defendants and,

therefore, denies the same.

       36.     CHSPSC denies the allegations contained in paragraph 36 of Plaintiff’s Complaint.

       37.     CHSPSC denies the allegations contained in paragraph 37 of Plaintiff’s Complaint.

       38.     CHSPSC denies the allegations contained in paragraph 38 of Plaintiff’s Complaint.

       39.     CHSPSC restates and realleges its responses to paragraphs 1-14, mis-numbered

paragraphs 9-12, mis-numbered paragraph 14 and paragraphs 15-38 of Plaintiff’s Complaint.

       40.     Paragraph 40 of Plaintiff’s Complaint contains a statement of law not an allegation

of fact and, as such, no response is required. To the extent a response is required, CHSPSC denies

the statement set forth in paragraph 40 is applicable to CHSPSC in this matter.

       41.     CHSPSC denies the allegations contained in paragraph 41 of Plaintiff’s Complaint.

       42.     To the extent the allegations contained in paragraph 42 of Plaintiff’s Complaint are

directed to CHSI and CHSPSC, CHSPSC denies the allegations. CHSPSC is without information

or knowledge sufficient to form a belief as to the truth of the allegations as to the remaining

defendant and, therefore, denies the same.

       43.     CHSPSC denies the allegations contained in paragraph 43 of Plaintiff’s Complaint.

       44.     To the extent the allegations contained in paragraph 44 of Plaintiff’s Complaint are

directed to CHSI, CHSPSC denies the allegations. To the extent the allegations are directed at

CHSPSC, CHSPSC admits the allegations. CHSPSC is without knowledge or information



                                                8

    Case 3:18-cv-01218 Document 18 Filed 01/03/19 Page 8 of 13 PageID #: 64
sufficient to form a belief as to the truth of the allegations as to the other defendant and, therefore,

denies the same.

       45.     CHSPSC denies the allegations contained in paragraph 45 of Plaintiff’s Complaint.

       46.     CHSPSC denies the allegations contained in paragraph 46 of Plaintiff’s Complaint.

       47.     CHSPSC denies the allegations contained in paragraph 47 of Plaintiff’s Complaint.

       48.     CHSPSC denies the allegations and demands for relief contained in paragraph 48

of Plaintiff’s Complaint.

       49.     CHSPSC denies all allegations and requests for relief contained in Plaintiff’s

Complaint not specifically admitted herein.

                                    ADDITIONAL DEFENSES

                                       SEVENTH DEFENSE

       Plaintiff’s claims and the claims of those who are alleged to be similarly situated are barred

by the doctrines of waiver, unclean hands, estoppel, laches, after-acquired evidence and/or

avoidable consequences.

                                        EIGHTH DEFENSE

       Plaintiff’s claims and the claims of those who are alleged to be similarly situated are

barred by the doctrines of payment, set-off, accord and satisfaction and/or recoupment.

                                         NINTH DEFENSE

       If CHSPSC were found to be an employer – which is expressly denied – Plaintiff’s claims and

the claims of those who are alleged to be similarly situated are barred in whole or in part by 29 U.S.C.

§ 259 and other applicable law, because the acts or omissions complained of were taken in good faith

and in reliance on administrative regulations, orders, rulings, interpretations, and approvals of the

Department of Labor.



                                                   9

    Case 3:18-cv-01218 Document 18 Filed 01/03/19 Page 9 of 13 PageID #: 65
                                        TENTH DEFENSE

       If CHSPSC were found to be an employer – which is expressly denied – Plaintiff’s claims and

the claims of those who are alleged to be similarly situated are barred in whole or in part because

the acts or omissions complained of were taken in good faith with reasonable grounds for believing

that the acts or omissions were not in violation of the FLSA.

                                     ELEVENTH DEFENSE

       If CHSPSC were found to be an employer – which is expressly denied – Plaintiff’s claims and

the claims of those who are alleged to be similarly situated are barred in whole or in part to the

extent that the work Plaintiff performed falls within exemptions, exclusions, exceptions, or credits

provided for in the FLSA.

                                      TWELFTH DEFENSE

       If CHSPSC were found to be an employer – which is expressly denied -- Plaintiff’s

damages and the damages of those alleged to be similarly situated, if any, are limited to two years

because CHSPSC did not engage in willful conduct.

                                   THIRTEENTH DEFENSE

       To the extent Plaintiff and those alleged to be similarly situated claim to have suffered any

of the damages, those claims are barred by the failure to mitigate damages.

                                   FOURTEENTH DEFENSE

       To the extent any violations of the FLSA have occurred, Plaintiff’s claims and the claims

of those who are alleged to be similarly situated are de minimis.

                                     FIFTEENTH DEFENSE

       Plaintiff’s claims and the claims of others who are alleged to be similarly situated are barred

to the extent they seek to assert claims on behalf of other individuals who are not similarly situated

for purposes of the FLSA, thus barring collective action treatment pursuant to 29 U.S.C. § 216(b).
                                                 10

   Case 3:18-cv-01218 Document 18 Filed 01/03/19 Page 10 of 13 PageID #: 66
                                     SIXTEENTH DEFENSE

        Plaintiff’s definition of the alleged to be similarly situated individuals is overly broad,

inappropriate, undefined and fails to satisfy the requirements of applicable law.

                                   SEVENTEENTH DEFENSE

        Plaintiff’s claims and the claims of others who are alleged to be similarly situated are

barred from recovery, in whole or in part, to the extent they were engaged in activities that were

not compensable work under the FLSA and that were not an integral and indispensable part of

their principal activities, including non-compensable activities that were preliminary or

postliminary to their principal activities.

                                    EIGHTEENTH DEFENSE

        Plaintiff’s claim for damages and the claims of others who are alleged to be similarly

situated are barred in whole or in part based on certain reclamation policies or practices and

failure to make reasonable effort to use those policies, procedures and/or systems. Plaintiff and

others who are alleged to be similarly situated, otherwise failed to comply with applicable

policies, procedures, directives and guidelines and are otherwise estopped from pursuing their

claims by reason of their own acts, omissions and course of conduct.

                                    NINETEENTH DEFENSE

        Certification of this case as a collective action would require a trial in which individual

issues predominate over common issues; consequently CHSPSC and the other defendants would

be deprived of their due process rights under the Constitution of the United States of America.

        WHEREFORE Defendant CHSPSC, LLC requests the following relief from the Court:

        1) Dismiss Plaintiff’s Complaint against CHSPSC in its entirety;

        2) Award CHSPSC its costs and attorneys’ fees; and



                                                  11

   Case 3:18-cv-01218 Document 18 Filed 01/03/19 Page 11 of 13 PageID #: 67
   3) Order such other and further relief as the Court deems proper.


                                                Respectfully submitted,


                                                s/Katharine R. Cloud
                                                William M. Outhier (TN Bar No. 15609)
                                                Katharine R. Cloud (TN Bar No. 19336)
                                                Stuart Burkhalter (TN Bar No. 29078)
                                                Riley Warnock & Jacobson, PLC
                                                1906 West End Avenue
                                                Nashville, Tennessee 37203
                                                (615) 320-3700
                                                wouthier@rwjplc.com
                                                kcloud@rwjplc.com
                                                sburkhalter@rwjplc.com

                                                Attorneys for Defendants
                                                Community Health Systems, Inc. and
                                                CHSPSC, LLC




                                           12

Case 3:18-cv-01218 Document 18 Filed 01/03/19 Page 12 of 13 PageID #: 68
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served through the
Court’s electronic filing systems on all counsel of record:

Emily S. Alcorn
Gilbert McWherter Scott Bobbitt PLC
341 Cool Springs Boulevard, Suite 230
Franklin, Tennessee 37067
ealcorn@gilbertfirm.com

Michael L. Weinman
Weinman & Associates
101 N. Highland Ave.
P.O. Box 266
Jackson, Tennessee 38302
mike@weinmanandassoc.com

Kevin C. Klein
Klein Bussell, PLLC
1224 Sixth Avenue North
Nashville, Tennessee 37208
kevin.klein@kleinbussell.com

on this 3rd day of January, 2019.



                                             s/ Katharine R. Cloud




                                               13

   Case 3:18-cv-01218 Document 18 Filed 01/03/19 Page 13 of 13 PageID #: 69
